            Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 1 of 18



Sean J. Kirby
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
30 Rockefeller Plaza, 39th Floor
New York, New York 10112
Telephone:    212.653.8700
Facsimile:    212.653.8701

Gregory F. Hurley (Pro Hac Vice Pending)
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
650 Town Center Drive, 10th Floor
Costa Mesa, California 92626-1993
Telephone:    714.513.5100
Facsimile:    714.513.5130

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                        Case No. 1:20-cv-05185-AT
YONY SOSA, ON BEHALF OF HIMSELF                         Honorable Analisa Torres
AND ALL OTHER PERSONS SIMILARLY
SITUATED,
                                                        ANSWER TO CLASS ACTION
                Plaintiff,                              COMPLAINT; DEMAND FOR JURY
                                                        TRIAL
                     v.

ATLANTIC RECORDING CORPORATION,

                Defendant.

       Defendant Atlantic Recording Corporation (“Defendant”), through its undersigned

counsel Sheppard, Mullin, Richter & Hampton LLP, in answer to the Complaint of plaintiff Yony

Sosa (“Plaintiff”), admits, denies, and alleges as follows:

                                         INTRODUCTION

       1.      In response to Paragraph 1 of the Complaint, Defendant denies each and every

allegation, but admits that Plaintiff purports to assert the claims therein.

       2.      In response to Paragraph 2 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies each and every allegation.



                                                -1-
            Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 2 of 18




       3.      In response to Paragraph 3 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies each and every allegation.

       4.      In response to Paragraph 4 of the Complaint, Defendant denies each and every

allegation.

       5.      In response to Paragraph 5 of the Complaint, Defendant denies each and every

allegation. The subject website speaks for itself.

                                 JURISDICTION AND VENUE

       6.      In response to Paragraph 6 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       7.      In response to Paragraph 7 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       8.      In response to Paragraph 8 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       9.      In response to Paragraph 9 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       10.     In response to Paragraph 10 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

                                          THE PARTIES

       11.     In response to Paragraph 11 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies each and every allegation.




                                               -2-
          Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 3 of 18




       12.     In response to Paragraph 12 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies each and every allegation.

       13.     In response to Paragraph 13 of the Complaint, Defendant admits that it is a

Delaware corporation, is registered to do business in New York with a principal place of business

at 1633 Broadway, New York, New York, 10019, and operates a website located at

http://www.atlanticrecords.com.     Defendant is not required to answer legal conclusions and

argument, and on that basis, denies all other allegations of Paragraph 13.

       14.     In response to Paragraph 14 of the Complaint, Defendant admits that it operates a

website located at http://www.atlanticrecords.com and denies all other allegations. The subject

website speaks for itself.

       15.     In response to Paragraph 15 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

                                      NATURE OF ACTION

       16.     In response to Paragraph 16 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       17.     In response to Paragraph 17 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies each and every allegation.

       18.     In response to Paragraph 18 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies each and every allegation.




                                              -3-
          Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 4 of 18




       19.    In response to Paragraph 19 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies each and every allegation.

       20.    In response to Paragraph 20 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies each and every allegation.

       21.    In response to Paragraph 21 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies each and every allegation.

                                    STATEMENT OF FACTS

                              Defendant’s Barriers On Its Website

       22.    In response to Paragraph 22 of the Complaint, Defendant admits only that it

operates a website located at http://www.atlanticrecords.com.       Defendant is not required to

answer legal conclusions and argument, and on that basis, denies all other allegations of

Paragraph 22. The subject website speaks for itself.

       23.    In response to Paragraph 23 of the Complaint, Defendant denies each and every

allegation.

       24.    In response to Paragraph 24 of the Complaint, Defendant is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and on that basis,

denies each and every allegation.

       25.    In response to Paragraph 25 of the Complaint, Defendant denies each and every

allegation.




                                             -4-
          Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 5 of 18




       26.     In response to Paragraph 26 of the Complaint, Defendant denies each and every

allegation.

       27.     In response to Paragraph 27 of the Complaint, Defendant denies each and every

allegation.

       28.     In response to Paragraph 28 of the Complaint, Defendant denies each and every

allegation.

                        Defendant Must Remove Barriers To Its Website

       29.     In response to Paragraph 29 of the Complaint, Defendant denies each and every

allegation.

       30.     In response to Paragraph 30 of the Complaint, Defendant denies each and every

allegation.

       31.     In response to Paragraph 31 of the Complaint, Defendant denies each and every

allegation.

       32.     In response to Paragraph 32 of the Complaint, Defendant denies each and every

allegation.

       33.     In response to Paragraph 33 of the Complaint, Defendant denies each and every

allegation.

       34.     In response to Paragraph 34 of the Complaint, Defendant denies each and every

allegation.

       35.     In response to Paragraph 35 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       36.     In response to Paragraph 36 of the Complaint, Defendant denies each and every

allegation.



                                              -5-
          Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 6 of 18




       37.    In response to Paragraph 37 of the Complaint, Defendant denies each and every

allegation.

       38.    In response to Paragraph 38 of the Complaint, Defendant denies each and every

allegation.

       39.    In response to Paragraph 39 of the Complaint, Defendant denies each and every

allegation.

       40.    In response to Paragraph 40 of the Complaint, Defendant denies each and every

allegation.

                             CLASS ACTION ALLEGATIONS

       41.    In response to Paragraph 41 of the Complaint, Defendant denies each and every

allegation.

       42.    In response to Paragraph 42 of the Complaint, Defendant denies each and every

allegation.

       43.    In response to Paragraph 43 of the Complaint, Defendant denies each and every

allegation.

       44.    In response to Paragraph 44 of the Complaint, Defendant denies each and every

allegation.

       45.    In response to Paragraph 45 of the Complaint, Defendant denies each and every

allegation.

       46.    In response to Paragraph 46 of the Complaint, Defendant denies each and every

allegation.

       47.    In response to Paragraph 47 of the Complaint, Defendant denies each and every

allegation.



                                          -6-
          Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 7 of 18




       48.     In response to Paragraph 48 of the Complaint, Defendant denies each and every

allegation.

                             FIRST CAUSE OF ACTION
                    VIOLATIONS OF THE ADA, 42 U.S.C. § 1281 et seq.

       49.     In response to Paragraph 49 of the Complaint, Defendant repleads and

incorporates by reference, as if fully set forth herein, the responses contained in Paragraphs 1

through 48 of this Answer as set forth above.

       50.     In response to Paragraph 50 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       51.     In response to Paragraph 51 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       52.     In response to Paragraph 52 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       53.     In response to Paragraph 53 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       54.     In response to Paragraph 54 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       55.     In response to Paragraph 55 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation. To the

extent a response is required, Defendant denies each and every allegation.

       56.     In response to Paragraph 56 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.




                                                -7-
          Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 8 of 18




                                SECOND CAUSE OF ACTION
                               VIOLATIONS OF THE NYSHRL

       57.     In response to Paragraph 57 of the Complaint, Defendant repleads and

incorporates by reference, as if fully set forth herein, the responses contained in Paragraphs 1

through 56 of this Answer as set forth above.

       58.     In response to Paragraph 58 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       59.     In response to Paragraph 59 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       60.     In response to Paragraph 60 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       61.     In response to Paragraph 61 of the Complaint, Defendant denies each and every

allegation.

       62.     In response to Paragraph 62 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       63.     In response to Paragraph 63 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       64.     In response to Paragraph 64 of the Complaint, Defendant denies each and every

allegation.

       65.     In response to Paragraph 65 of the Complaint, Defendant denies each and every

allegation.

       66.     In response to Paragraph 66 of the Complaint, Defendant denies each and every

allegation.




                                                -8-
          Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 9 of 18




       67.     In response to Paragraph 67 of the Complaint, Defendant denies each and every

allegation.

       68.     In response to Paragraph 68 of the Complaint, Defendant denies each and every

allegation.

       69.     In response to Paragraph 69 of the Complaint, Defendant denies each and every

allegation.

       70.     In response to Paragraph 70 of the Complaint, Defendant denies each and every

allegation.

       71.     In response to Paragraph 71 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

                                THIRD CAUSE OF ACTION
                               VIOLATION OF THE NYCHRL

       72.     In response to Paragraph 72 of the Complaint, Defendant repleads and

incorporates by reference, as if fully set forth herein, the responses contained in paragraphs 1

through 71 of this Answer as set forth above.

       73.     In response to Paragraph 73 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       74.     In response to Paragraph 74 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       75.     In response to Paragraph 75 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       76.     In response to Paragraph 76 of the Complaint, Defendant denies each and every

allegation.




                                                -9-
         Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 10 of 18




       77.     In response to Paragraph 77 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       78.     In response to Paragraph 78 of the Complaint, Defendant denies each and every

allegation.

       79.     In response to Paragraph 79 of the Complaint, Defendant denies each and every

allegation.

       80.     In response to Paragraph 80 of the Complaint, Defendant denies each and every

allegation.

       81.     In response to Paragraph 81 of the Complaint, Defendant denies each and every

allegation.

       82.     In response to Paragraph 82 of the Complaint, Defendant denies each and every

allegation.

       83.     In response to Paragraph 83 of the Complaint, Defendant denies each and every

allegation.

       84.     In response to Paragraph 84 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

                                FOURTH CAUSE OF ACTION
                                  DECLARATORY RELIEF

       85.     In response to Paragraph 85 of the Complaint, Defendant repleads and

incorporates by reference, as if fully set forth herein, the responses contained in paragraphs 1

through 84 of this Answer as set forth above.

       86.     In response to Paragraph 86 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.




                                                -10-
         Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 11 of 18




       87.     In response to Paragraph 87 of the Complaint, Defendant is not required to answer

legal conclusions and argument, and on that basis, denies each and every allegation.

       In addition, Defendant asserts the following affirmative defenses with respect to all of

Plaintiff’s claims and causes of action:

                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

                                           (Lack of Standing)

       1.      Plaintiff lacks standing to pursue his alleged claims.     To show standing, “a

plaintiff has the burden of proving: (1) that he or he suffered an ‘injury in fact,’ (2) a causal

relationship between the injury and the challenged conduct, and (3) that the injury likely will be

redressed by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

Here, Plaintiff lacks standing to pursue his alleged claims because, among other reasons, he is

not a bona fide patron, he never attempted to access Defendant’s website, and/or he does not

intend to access Defendant’s website in the future.

                             SECOND AFFIRMATIVE DEFENSE

                                      (Statute of Limitations)

       2.      Plaintiff’s claims are barred to the extent they are based on visits to the subject

website beyond the applicable statute of limitations.

                              THIRD AFFIRMATIVE DEFENSE

                                     (Failure to State a Claim)

       3.      The Complaint, and each and every claim therein, fails to state a claim for which

relief can be granted and should, therefore, be dismissed.




                                                -11-
         Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 12 of 18




                            FOURTH AFFIRMATIVE DEFENSE

                                        (Effective Access)

       4.      The alleged barriers provided effective access to Plaintiff. Even if the features

alleged in the Complaint do not comply with applicable access standards, if any applicable

standards exist, Defendant’s website nonetheless provided effective access to Plaintiff because

any alleged noncompliance as alleged in the Complaint was de minimis, the website was usable

and accessible despite its alleged noncompliance, and/or Plaintiff was able to use and access

Defendant’s website, and/or Plaintiff could have called Defendant’s offices to obtain the

information allegedly sought.

                                FIFTH AFFIRMATIVE DEFENSE

                     (Defendant Provided Services Via Alternative Methods)

       5.      Any alleged wrongful acts or omissions performed by Defendant or its agents, if

there were any, do not subject Defendant to liability because Defendant was ready and willing to

accommodate Plaintiff’s alleged disability by providing access via alternative methods, but

Plaintiff never asked for or sought any assistance.

                              SIXTH AFFIRMATIVE DEFENSE
                                         (Unclean Hands)
       6.      Plaintiff’s claims are barred under the doctrine of unclean hands since Plaintiff is
not a bona fide patron but a serial plaintiff who filed this lawsuit to try to obtain a monetary
settlement.   Plaintiff’s counsel Gottlieb & Associates’ current website violates the same
accessibility standards that Plaintiff seeks to enforce, as shown below.




                                              -12-
         Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 13 of 18




                           SEVENTH AFFIRMATIVE DEFENSE

                                    (Technically Infeasible)

       7.      Any alleged wrongful acts or omissions performed by Defendant or its agents, if

there were any, do not subject Defendant to liability because full compliance with applicable

standards, if any applicable standards exist, for the alleged barriers identified in the Complaint

would be technically infeasible.

                            EIGHTH AFFIRMATIVE DEFENSE

                                        (Undue Burden)

       8.      Insofar as Defendant has not made changes to its website, which Plaintiff

contends should have been made as alleged in the Complaint, those changes are not required

under federal or state law, and any requirements to make those changes would impose an undue

burden on Defendant.




                                             -13-
         Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 14 of 18




                              NINTH AFFIRMATIVE DEFENSE

                (Reasonable Modifications to Policies, Practices, and Procedures)

       9.      Plaintiff’s claims are barred because Defendant was willing to make reasonable

modifications to its policies, practices, and/or procedures to accommodate Plaintiff’s alleged

disability, but Plaintiff never asked for or sought assistance.

                              TENTH AFFIRMATIVE DEFENSE

                                   (Failure to Mitigate Damages)

       10.     Plaintiff failed to properly mitigate his alleged damages and is purposefully

accessing or alleging to be deterred from accessing Defendant’s website in order to improperly

attempt to fabricate his damages and therefore is precluded from recovering those alleged

damages.

                           ELEVENTH AFFIRMATIVE DEFENSE

                                     (Fundamental Alteration)

       11.     Any allegedly wrongful acts or omissions performed by Defendant or its agents, if

there were any, do not subject Defendant to liability because fixing the barriers alleged in the

Complaint would, if granted, result in a fundamental alteration of Defendant’s services.

                            TWELFTH AFFIRMATIVE DEFENSE

                   (Removal of Access Barriers Was Not Readily Achievable)

       12.     Any allegedly wrongful acts or omissions performed by Defendant or its agents, if

there were any, do not subject Defendant to liability because the removal of the alleged barriers

identified in the Complaint was not readily achievable or easily accomplishable and/or able to be

carried out without much difficulty or expense when considering the factors set forth at 42

U.S.C. § 12181.




                                               -14-
           Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 15 of 18




                          THIRTEENTH AFFIRMATIVE DEFENSE

                                (Legitimate Business Justifications)

          13.   The Complaint, and each and every purported claim alleged therein, are barred

because any action taken with respect to Plaintiff was for legitimate, non-discriminatory business

reasons unrelated to Plaintiff’s alleged disability or other asserted protected status.

                          FOURTEENTH AFFIRMATIVE DEFENSE

                                            (Good Faith)

          14.   Defendant and its agents, if any, acted reasonably and in good faith at all times

material herein, based on all relevant facts, laws, and circumstances known to them at the time

that they acted. Accordingly, Plaintiff is barred, in whole or in part, from any recovery in this

action.

                           FIFTEENTH AFFIRMATIVE DEFENSE

                                             (Mootness)

          15.   Plaintiff’s claims are barred under the doctrine of mootness because Defendant’s

website complies with all applicable standards, if any exist, and/or the website is usable and

accessible to persons with a vision disability, including Plaintiff, and/or Plaintiff is able to use

and access Defendant’s website.

                           SIXTEENTH AFFIRMATIVE DEFENSE

                                      (Equivalent Facilitation)

          16.   Any allegedly wrongful acts or omissions performed by Defendant or its agents, if

there were any, do not subject Defendant to liability because Defendant provided and/or was

willing to provide equivalent facilitation with respect to the barriers alleged in the Complaint.




                                               -15-
         Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 16 of 18




                       SEVENTEENTH AFFIRMATIVE DEFENSE

                                 (Ripeness/Lack of Due Process)

       17.    Plaintiff’s claims are barred under the doctrines of ripeness/lack of due process

because the Department of Justice has not yet issued any accessibility standards for websites (as

explained further in the attached letters from certain members of Congress, certain members of

the Senate, and certain State Attorney Generals). See Exhibits A, B, and C.

                        EIGHTEENTH AFFIRMATIVE DEFENSE

                                        (Primary Jurisdiction)

       18.    Plaintiff’s claims are barred under the doctrine of primary jurisdiction.

                            NINETEENTH AFFIRMATIVE DEFENSE

                                 (Communications Decency Act)

       19.    Defendant is immune from liability for the claims in Plaintiff’s Complaint

pursuant to Section 230 of the Communications Decency Act to the extent that the content on

Defendant’s website is third-party content not under Defendant’s control.

                            TWENTIETH AFFIRMATIVE DEFENSE

                                      (Effective Communication)

       20.    Plaintiff’s    claims     are   barred   because    Defendant   provided    effective

communication.

                                              PRAYER

       WHEREFORE, Defendant prays that this Court enter a judgment as follows:

       1.     That the Complaint be dismissed with prejudice and that judgment be entered in

favor of Defendant;

       2.     That Plaintiff take nothing by way of his Complaint;




                                               -16-
         Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 17 of 18




       3.      That Defendant be awarded its costs of suit incurred in defense of this action,

including its reasonable attorneys’ fees; and

       4.      For such further and other relief as the Court may deem just and proper.

DATED: September 21, 2020                       Sheppard Mullin Richter & Hampton LLP



                                          By s/ Sean J. Kirby
                                            Sean J. Kirby
                                            30 Rockefeller Plaza
                                            New York, New York 10112
                                            skirby@sheppardmullin.com
                                                Gregory F. Hurley
                                                650 Town Center Drive, 10th Floor
                                                Costa Mesa, California 92626-1993
                                                ghurley@sheppardmullin.com

                                                Attorney for Defendant
                                                Atlantic Recording Corporation

                                 DEMAND FOR JURY TRIAL

       Defendant hereby demands a trial by jury.

DATED: September 21, 2020                       Sheppard Mullin Richter & Hampton LLP



                                          By s/ Sean J. Kirby
                                            Sean J. Kirby
                                            30 Rockefeller Plaza
                                            New York, New York 10112
                                            skirby@sheppardmullin.com
                                                Gregory F. Hurley
                                                650 Town Center Drive, 10th Floor
                                                Costa Mesa, California 92626-1993
                                                ghurley@sheppardmullin.com

                                                Attorney for Defendant
                                                Atlantic Recording Corporation




                                                -17-
         Case 1:20-cv-05185-AT Document 15 Filed 09/21/20 Page 18 of 18




                                CERTIFICATE OF SERVICE

       I, Sean J. Kirby, hereby certify that on September 21, 2020, true and correct copies of

Defendant Atlantic Record Corporation’s Answer to Class Action Complaint was served upon all

counsel of record via the Court’s Electronic Case Filing system.

                                 Jeffrey M. Gottlieb (JG-7905)
                                  Dana L. Gottlieb (DG-6151)
                                GOTTLIEB & ASSOCIATES
                                150 East 18th Street, Suite PHR
                                  New York, New York 10003
                                       Tel: 212.228.9795
                                       Fax: 212.982.6284
                                     jeffrey@gottlieb.legal
                                     danalgottlieb@aol.com

                                     Attorneys for Plaintiff



                                                            s/ Sean J. Kirby
                                                    Sean J. Kirby




                                             -18-
